Name: Commission Regulation (EEC) No 3657/85 of 23 December 1985 repealing Regulation (EEC) No 2146/85 on the sale at a price fixed in advance of unprocessed currants from the 1984 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product;  trade policy;  Europe
 Date Published: nan

 24 . 12 . 85 Official Journal of the European Communities No L 348/31 COMMISSION REGULATION (EEC) No 3657/85 of 23 December 1985 repealing Regulation (EEC) No 2146/85 on the sale at a price fixed in advance of unprocessed currants from the 1984 harvest held by Greek storage agencies currants from the 1985 harvest, the sale of unprocessed currants from the 1984 harvest should be stopped ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from fruit and vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No '746/85 (2), and in particular Article 4 (8 ) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas provisions were laid down in Commission Regu ­ lation (EEC) No 2146/85 of 30 July 1985 (4) for sale of unprocessed currants from the 1984 harvest for processing within the Community for consumption ; whereas to improve the marketing conditions for unprocessed HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2146/85 is hereby repealed. Article 2 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 123 , 9 . 5 . 1984, p. 25 . (4) OJ No L 199 , 31 . 7 . 1985, p. 24.